Case 19-00508-dd       Doc 10     Filed 02/12/19 Entered 02/12/19 18:51:03           Desc Main
                                  Document      Page 1 of 37

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                                            )      CASE NO. 19-00508-dd
  IN RE:                                    )      CHAPTER 7
  AUDREY CONKLIN MORAN                      )
  (AKA Audrey Moran,                        )      NOTICE OF MOTION FOR RELIEF
  AKA Audrey C Moran,                       )      FROM AUTOMATIC STAY
  AKA Audrey Conklin-Moran)                 )      (11 U.S.C. § 362)
                     DEBTOR                 )

  TO: DEBTOR, TRUSTEE (if applicable), AND THOSE NAMED IN THE ATTACHED
  MOTION:

         PLEASE TAKE NOTICE THAT a hearing will be held on the attached Motion on:

           Date: March 6, 2019
           Time: 2:00 PM
           Place: 145 King Street, Room 225, Charleston, SC 29401

         Within 14 days after service of the attached Motion, the Notice of Motion, the
  Movant’s Certification of Facts (and a blank Certification of Facts for applicable to service on
  pro se parties only), any party objecting to the relief sought shall:
         1)      File with the Clerk a written objection to the 11 U.S.C. § 362 Motion;
         2)      File with the Clerk a Certification of Facts;
         3)      Serve on the Movant items 1 & 2 above at the address shown below; and
         4)      File a certificate of such with the Clerk.
         If you fail to comply with this procedure, you may be denied the opportunity to
  appear and be heard on this proceeding before the court.

  DATE OF SERVICE:                  February 12, 2019
  MOVANT:                           Ocwen Loan Servicing, LLC as servicer for U.S. Bank
                                    National Association, as Trustee, successor in interest to Bank
                                    of America National Association, as Trustee, successor by
                                    merger to LaSalle Bank National Association, as Trustee for
                                    Structured Asset Investment Loan Trust, Mortgage Pass-
                                    Through Certificates, Series 2004-6
  ATTORNEY:                         /s/ Chad W. Burgess
                                    Chad W. Burgess, S.C. Bar No. 72520
                                    Brock and Scott, PLLC
  ATTORNEY’S ADDRESS:               3800 Fernandina Road, Suite 110
                                    Columbia, SC 29210
                                    Phone: 803-454-3540 x 1707
                                    scbkr@brockandscott.com
Case 19-00508-dd     Doc 10     Filed 02/12/19 Entered 02/12/19 18:51:03            Desc Main
                                Document      Page 2 of 37


                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

                                            )   CASE NO. 19-00508-dd
  IN RE:                                    )   CHAPTER 7
  AUDREY CONKLIN MORAN                      )
  (AKA Audrey Moran,                        )   MOTION FOR RELIEF
  AKA Audrey C Moran,                       )   FROM AUTOMATIC STAY
  AKA Audrey Conklin-Moran)                 )   (11 U.S.C. § 362)
                     DEBTOR                 )

                   MOTION FOR RELIEF FROM AUTOMATIC STAY

         COMES NOW Ocwen Loan Servicing, LLC as servicer for U.S. Bank National
  Association, as Trustee, successor in interest to Bank of America National Association, as
  Trustee, successor by merger to LaSalle Bank National Association, as Trustee for Structured
  Asset Investment Loan Trust, Mortgage Pass-Through Certificates, Series 2004-6 (hereinafter
  “Movant”), a secured creditor in the above-captioned case, by and through counsel, Brock &
  Scott, PLLC, and moves this Court to enter an order granting its request for relief from the
  automatic stay imposed by 11 U.S.C. § 362(a) on the following grounds:
         1.     That Ocwen Loan Servicing, LLC as servicer for U.S. Bank National
                Association, as Trustee, successor in interest to Bank of America National
                Association, as Trustee, successor by merger to LaSalle Bank National
                Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
                Pass-Through Certificates, Series 2004-6 is a secured creditor of the Debtor and
                thus a party in interest.
         2.     That the above-captioned Debtor filed a petition seeking relief pursuant to
                Chapter 7 of the United States Bankruptcy Code in this District on or about
                January 28, 2019.
         3.     The Debtor holds title to the real property (hereinafter “Collateral”) described in
                that Mortgage recorded in the Suffolk County Clerk of Court in Book
                M00020853 at Page 855 and recorded on September 14, 2004 (hereinafter
                “Mortgage”) with an address of 212 Lake Avenue, St. James, New York 11780.
                Copies of the Mortgage and Note are attached hereto and incorporated herein as
                Exhibit A.
Case 19-00508-dd    Doc 10     Filed 02/12/19 Entered 02/12/19 18:51:03           Desc Main
                               Document      Page 3 of 37


        4.     Movant holds a Promissory Note secured by the Mortgage from the Debtor in
               the original principal amount of $341,000.00 and dated April 9, 2004
               (hereinafter “Note”).
        5.     Movant has the right to foreclose because: Movant is the original mortgagee or
               beneficiary or assignee of the security instrument for the referenced loan.
               Movant, directly or through an agent, has possession of the promissory note,
               and the promissory note is either made payable to Movant or has been duly
               endorsed.
        6.     The Debtor has scheduled the value of the Collateral at $498,203.00.
        7.     Upon information and belief, the approximate payoff due and owing to Movant
               as of February 4, 2019 is $512,509.56.
        8.     As a result of the averments in paragraphs 6 and 7, no equity exists in the
               subject property.
        9.     The loan is presently in default and is due for the December 1, 2012 contractual
               payment.
        10.    As a result, Movant lacks adequate protection of its interest in the Collateral.
               By virtue of such lack of protection, good cause exists to lift the automatic stay
               imposed hereunder. Otherwise, Movant will suffer irreparable harm with
               respect to Movant’s interest in the Collateral.
        11.    Movant agrees to waive any claim that may arise under 11 U.S.C. Section
               503(b) or Section 507(b) as a result of this Order. Movant further agrees that
               any funds realized from the foreclosure sale, in excess of all liens, costs, and
               expenses, will be paid to the Trustee.


  WHEREFORE, Movant respectfully requests the entry of an Order:
        1.     That modifies the automatic stay provisions of 11 U.S.C. § 362 and that allows
               Ocwen Loan Servicing, LLC as servicer for U.S. Bank National Association, as
               Trustee, successor in interest to Bank of America National Association, as
               Trustee, successor by merger to LaSalle Bank National Association, as Trustee
               for Structured Asset Investment Loan Trust, Mortgage Pass-Through
               Certificates, Series 2004-6 to immediately proceed to foreclose its security
Case 19-00508-dd     Doc 10      Filed 02/12/19 Entered 02/12/19 18:51:03          Desc Main
                                 Document      Page 4 of 37


                interest in the property described in Exhibit A annexed to this Motion and
                otherwise pursue any remedies available under state law to recover and
                liquidate its collateral;
         2.     That waives the effect of Bankruptcy Rule 4001 (a)(3); and
         3.     Provides for such other and further relief as the Court deems just and proper.



  This, the 12th day of February 2019.

                                                /s/ Chad W. Burgess
                                                Chad W. Burgess, S.C. Bar No. 72520
                                                Brock and Scott, PLLC
                                                3800 Fernandina Road, Suite 110
                                                Columbia, SC 29210
                                                Phone: 803-454-3540 x 1707
                                                scbkr@brockandscott.com
Case 19-00508-dd    Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03              Desc Main
                              Document      Page 5 of 37


                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

                                        )
  IN RE:                                )     CASE NO. 19-00508-dd
  AUDREY CONKLIN MORAN                  )     CHAPTER 7
  (AKA Audrey Moran                     )
  AKA Audrey C Moran                    )     CERTIFICATION OF FACTS
  AKA Audrey Conklin-Moran)             )
                     DEBTOR

        In the above-entitled case, in which relief is sought by Ocwen Loan Servicing, LLC as
        servicer for U.S. Bank National Association, as Trustee, successor in interest to Bank
        of America National Association, as Trustee, successor by merger to LaSalle Bank
        National Association, as Trustee for Structured Asset Investment Loan Trust, Mortgage
        Pass-Through Certificates, Series 2004-6 from automatic stay provided by 11 U.S.C.
        § 362, I do hereby certify to the best of my knowledge the following:

        1.     Nature of Movant’s Interest: Movant holds the first mortgage on property
               located at 212 Lake Avenue, St. James, New York 11780.

        2.     Brief Description of Security Agreement (copy attached): Mortgage

        3.     Description of Property Encumbered by Stay (Include serial number, lot and
               block number, etc.):




        4.     Basis for Relief: Lack of adequate protection. §362(d)(1) and (2).
Case 19-00508-dd         Doc 10      Filed 02/12/19 Entered 02/12/19 18:51:03                   Desc Main
                                     Document      Page 6 of 37



          5.       Prior Adjudication by Other Courts, copy attached (Decree of foreclosure,
                   Order for possession, Levy of execution, etc., if applicable: N/A

          6.       Valuation of Property, copy of Valuation attached:
                    Fair Market Value             $498,203.00
                    Senior Liens:                 $0.00
                    Movant’s Lien:                $512,509.56
                    Other Liens:                  $0.00
                    Net Equity                    $0.00
                    Source/Basis of Value         Schedule

          7.       Amount of Debtor estimated equity (using figures from paragraph 6): $0.00

          8.       Month and Year in which first direct post-petition payment came due to Movant
                   (if applicable): N/A

          9.       (a) For Movant / Lienholder (if applicable): list or attach a list of all post-
                   petition payments received directly from debtor(s), clearly showing date
                   received, amount and month and year of which each such payment was
                   applied.1

                   (b) For Objecting party (if applicable): list or attach a list of all post-petition
                   payments included in the Movant’s list from (a) above which objecting party
                   disputes as having been made. Attach written proof of such payment(s) or a
                   statement as to why such proof is not available at the time of filing this
                   objection.

          10.      Month and year for which post-petition account of Debtor is due as of the date
                   of this Motion: December 2012 (Contractually)
                   See attached payment history.


  Dated: February 12, 2019
                                                        /s/ Chad W. Burgess
                                                        Chad W. Burgess, S.C. Bar No. 72520
                                                        Brock and Scott, PLLC
                                                        3800 Fernandina Road, Suite 110
                                                        Columbia, SC 29210
                                                        Phone: 803-454-3540 x 1707
                                                        scbkr@brockandscott.com



  1
          This requirement may not be met by the attachment of a payment history generated by the Movant. Such
  attachment may be utilized as a supplement to a complete and detailed response to (9)(a) above, which should be
  shown on this certification.
Case 19-00508-dd      Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03            Desc Main
                                Document      Page 7 of 37


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                                           )
  IN RE:                                   )
  AUDREY CONKLIN MORAN                     )
                                                 CASE NO. 19-00508-dd
  (AKA Audrey Moran                        )
                                                 CHAPTER 7
  AKA Audrey C Moran                       )
  AKA Audrey Conklin-Moran)                )
                     DEBTOR


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies under penalty of perjury that he/she is over eighteen
  (18) years of age and that the MOTION FOR RELIEF FROM AUTOMATIC STAY, NOTICE
  OF MOTION, CERTIFICATION OF FACTS, AND CERTIFICATE OF SERVICE in the
  above captioned case were this day served upon the below named persons by mailing, postage
  prepaid, first class mail a copy of such instrument to each person(s), parties, and/or counsel at
  the addresses shown below:

  Audrey Conklin Moran
  317 Simplicity Drive
  Murrells Inlet, SC 29576

  Jackson Turner-Vaught
  9261 Highway 707
  Suite H
  Myrtle Beach, SC 29588

  Kevin Campbell
  P.O. Box 684
  Mount Pleasant, SC 29465


  This, the 12th day of February 2019.
                                                 Brock and Scott, PLLC

                                                 /s/ Chad W. Burgess
                                                 Chad W. Burgess, S.C. Bar No. 72520
                                                 Brock and Scott, PLLC
                                                 3800 Fernandina Road, Suite 110
                                                 Columbia, SC 29210
                                                 Phone: 803-454-3540 x 1707
                                                 scbkr@brockandscott.com
Case 19-00508-dd   Doc 10          Exhibit A
                            Filed 02/12/19 Entered 02/12/19 18:51:03
                            Document      Page 8 of 37
                                                                       Desc Main
Case 19-00508-dd   Doc 10   Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 9 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 10 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 11 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 12 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 13 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 14 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 15 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 16 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 17 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 18 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 19 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 20 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 21 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 22 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 23 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 24 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 25 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 26 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 27 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 28 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 29 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 30 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 31 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 32 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 33 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 34 of 37
Case 19-00508-dd   Doc 10    Filed 02/12/19 Entered 02/12/19 18:51:03   Desc Main
                            Document      Page 35 of 37
                        Case 19-00508-dd     Doc 10     Filed 02/12/19 Entered 02/12/19 18:51:03     Desc Main
                                                       Document      Page 36 of 37
Nbr Due Dt       Principal    Interest        P&I       Escrow     Opt Ins   Subsidy      Fees/Exp        Payment     Total Due
   1 12/1/2012    $529.59      $564.06     $1,093.65   $1,513.24    $0.00     $0.00        $41.87        $2,606.89    $2,648.76
   2  1/1/2013    $530.47      $563.18     $1,093.65   $1,513.24    $0.00     $0.00        $21.87        $2,606.89    $5,277.52
   3  2/1/2013    $531.36      $562.29     $1,093.65   $1,513.24    $0.00     $0.00        $21.87        $2,606.89    $7,906.28
   4  3/1/2013    $532.24      $561.41     $1,093.65   $1,513.24    $0.00     $0.00        $21.87        $2,606.89   $10,535.04
   5  4/1/2013    $533.13      $560.52     $1,093.65   $1,513.24    $0.00     $0.00        $21.87        $2,606.89   $13,163.80
   6  5/1/2013    $534.02      $559.63     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $15,770.69
   7  6/1/2013    $534.91      $558.74     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $18,377.58
   8  7/1/2013    $535.80      $557.85     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $20,984.47
   9  8/1/2013    $536.69      $556.96     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $23,591.36
  10  9/1/2013    $537.59      $556.06     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $26,198.25
  11 10/1/2013    $538.48      $555.17     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $28,805.14
  12 11/1/2013    $539.38      $554.27     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $31,412.03
  13 12/1/2013    $540.28      $553.37     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $34,018.92
  14  1/1/2014    $541.18      $552.47     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $36,625.81
  15  2/1/2014    $542.08      $551.57     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $39,232.70
  16  3/1/2014    $542.99      $550.66     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $41,839.59
  17  4/1/2014    $543.89      $549.76     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $44,446.48
  18  5/1/2014    $544.80      $548.85     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $47,053.37
  19  6/1/2014    $545.71      $547.94     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $49,660.26
  20  7/1/2014    $546.61      $547.04     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $52,267.15
  21  8/1/2014    $547.53      $546.12     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $54,874.04
  22  9/1/2014    $548.44      $545.21     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $57,480.93
  23 10/1/2014    $549.35      $544.30     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $60,087.82
  24 11/1/2014    $550.27      $543.38     $1,093.65   $1,513.24    $0.00     $0.00        $0.00         $2,606.89   $62,694.71
  25 12/1/2014    $551.19      $542.46     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $65,493.04
  26  1/1/2015    $552.10      $541.55     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $68,291.37
  27  2/1/2015    $553.02      $540.63     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $71,089.70
  28  3/1/2015    $553.95      $539.70     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $73,888.03
  29  4/1/2015    $554.87      $538.78     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $76,686.36
  30  5/1/2015    $555.79      $537.86     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $79,484.69
  31  6/1/2015    $556.72      $536.93     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $82,283.02
  32  7/1/2015    $557.65      $536.00     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $85,081.35
  33  8/1/2015    $558.58      $535.07     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $87,879.68
  34  9/1/2015    $559.51      $534.14     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $90,678.01
  35 10/1/2015    $560.44      $533.21     $1,093.65   $1,704.68    $0.00     $0.00        $0.00         $2,798.33   $93,476.34
  36 11/1/2015    $561.37      $532.28     $1,093.65   $1,723.21    $0.00     $0.00        $0.00         $2,816.86   $96,293.20
  37 12/1/2015    $562.31      $531.34     $1,093.65   $1,723.21    $0.00     $0.00        $0.00         $2,816.86   $99,110.06
                       Case 19-00508-dd     Doc 10     Filed 02/12/19 Entered 02/12/19 18:51:03      Desc Main
                                                      Document      Page 37 of 37
38    1/1/2016   $563.25      $530.40     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $101,926.92
39    2/1/2016   $564.19      $529.46     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $104,743.78
40    3/1/2016   $565.13      $528.52     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $107,560.64
41    4/1/2016   $566.07      $527.58     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $110,377.50
42    5/1/2016   $567.01      $526.64     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $113,194.36
43    6/1/2016   $567.96      $525.69     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $116,011.22
44    7/1/2016   $568.90      $524.75     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $118,828.08
45    8/1/2016   $569.85      $523.80     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $121,644.94
46    9/1/2016   $570.80      $522.85     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $124,461.80
47   10/1/2016   $571.75      $521.90     $1,093.65   $1,723.21   $0.00      $0.00          $0.00          $2,816.86    $127,278.66
48   11/1/2016   $572.71      $520.94     $1,093.65   $1,687.78   $0.00      $0.00          $0.00          $2,781.43    $130,060.09
49   12/1/2016   $573.66      $519.99     $1,093.65   $1,680.60   $0.00      $0.00          $0.00          $2,774.25    $132,834.34
50    1/1/2017   $574.62      $519.03     $1,093.65   $1,680.60   $0.00      $0.00          $0.00          $2,774.25    $135,608.59
51    2/1/2017   $575.57      $518.08     $1,093.65   $1,680.60   $0.00      $0.00          $0.00          $2,774.25    $138,382.84
52    3/1/2017   $576.53      $517.12     $1,093.65   $1,680.60   $0.00      $0.00          $0.00          $2,774.25    $141,157.09
53    4/1/2017   $577.49      $516.16     $1,093.65   $1,680.60   $0.00      $0.00          $0.00          $2,774.25    $143,931.34
54    5/1/2017   $578.46      $515.19     $1,093.65   $1,680.60   $0.00      $0.00          $0.00          $2,774.25    $146,705.59
55    6/1/2017   $484.69      $771.34     $1,256.03   $1,680.60   $0.00      $0.00          $0.00          $2,936.63    $149,642.22
56    7/1/2017   $485.90      $770.13     $1,256.03   $1,680.60   $0.00      $0.00          $0.00          $2,936.63    $152,578.85
57    8/1/2017   $487.11      $768.92     $1,256.03   $1,680.60   $0.00      $0.00          $0.00          $2,936.63    $155,515.48
58    9/1/2017   $488.33      $767.70     $1,256.03   $1,680.60   $0.00      $0.00          $0.00          $2,936.63    $158,452.11
59   10/1/2017   $489.55      $766.48     $1,256.03   $1,680.60   $0.00      $0.00          $0.00          $2,936.63    $161,388.74
60   11/1/2017   $490.78      $765.25     $1,256.03   $1,680.60   $0.00      $0.00          $0.00          $2,936.63    $164,325.37
61   12/1/2017   $492.00      $764.03     $1,256.03   $1,626.07   $0.00      $0.00          $0.00          $2,882.10    $167,207.47
62    1/1/2018   $493.23      $762.80     $1,256.03   $1,626.07   $0.00      $0.00          $0.00          $2,882.10    $170,089.57
63    2/1/2018   $494.47      $761.56     $1,256.03   $1,626.07   $0.00      $0.00          $0.00          $2,882.10    $172,971.67
64    3/1/2018   $495.70      $760.33     $1,256.03   $1,626.07   $0.00      $0.00          $0.00          $2,882.10    $175,853.77
65    4/1/2018   $496.94      $759.09     $1,256.03   $1,626.07   $0.00      $0.00          $0.00          $2,882.10    $178,735.87
66    5/1/2018   $498.18      $757.85     $1,256.03   $1,626.07   $0.00      $0.00          $0.00          $2,882.10    $181,617.97
67    6/1/2018   $427.02      $977.28     $1,404.30   $1,626.07   $0.00      $0.00          $0.00          $3,030.37    $184,648.34
68    7/1/2018   $428.40      $975.90     $1,404.30   $1,626.07   $0.00      $0.00          $0.00          $3,030.37    $187,678.71
69    8/1/2018   $429.79      $974.51     $1,404.30   $1,626.07   $0.00      $0.00          $0.00          $3,030.37    $190,709.08
70    9/1/2018   $431.17      $973.13     $1,404.30   $1,626.07   $0.00      $0.00          $0.00          $3,030.37    $193,739.45
71   10/1/2018   $432.57      $971.73     $1,404.30   $1,626.07   $0.00      $0.00          $0.00          $3,030.37    $196,769.82
72   11/1/2018   $433.96      $970.34     $1,404.30   $1,626.07   $0.00      $0.00          $0.00          $3,030.37    $199,800.19
73   12/1/2018   $435.36      $968.94     $1,404.30   $1,667.19   $0.00      $0.00          $0.00          $3,071.49    $202,871.68
74    1/1/2019   $436.77      $967.53     $1,404.30   $1,667.19   $0.00      $0.00          $0.00          $3,071.49    $205,943.17
75    2/1/2019   $438.18      $966.12     $1,404.30   $1,667.19   $0.00      $0.00          $0.00          $3,071.49    $209,014.66
                                                                                      Total payment due   $208,885.31
